Exhibit 10.37

TWELFTH AMENDMENT AND WAIVER

TWELFTH AMENDMENT AND WAIVER (this “Agreement”), dated as of November     ,
2008, to the Credit Agreement, dated as of December 22, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, including all
schedules thereto, the “Credit Agreement”), by and among the lenders identified
on the signature pages thereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), Wells Fargo Foothill, Inc., a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Agent”), Velocity Express Corporation, a Delaware corporation (the
“Parent”), each of the Parent’s Subsidiaries identified on the signature pages
thereof as a Borrower (such Subsidiaries are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), and each of Parent’s Subsidiaries identified on
the signature pages thereof as a Guarantor (such Subsidiaries, together with the
Parent, are referred to hereinafter each individually as a “Guarantor”, and
individually and collectively, jointly and severally, as the “Guarantors”).
Capitalized terms used in this Agreement and not defined herein shall have the
applicable meanings given to such terms in the Credit Agreement.

WITNESSETH:

WHEREAS, one or more Events of Default have occurred and are continuing under
Section 7.2(a) of the Credit Agreement as a result of the noncompliance by the
Parent and its Subsidiaries with the driver pay covenant set forth in
Section 6.16(c) of the Credit Agreement for the three week periods ending
October 17, 2008 (the “Specified Default”);

WHEREAS, the Borrowers have requested that the Agent and the Required Lenders
agree and, subject to the terms and conditions of this Agreement, the Agent and
the Required Lenders have agreed to waive the Specified Default commencing on
the Twelfth Amendment and Waiver Effective Date (as defined below).

NOW, THEREFORE, the Agent, the Required Lenders and the Loan Parties hereby
agree as follows:

1. Loan Parties Acknowledgments. The Loan Parties hereby acknowledge, confirm
and agree that:

(a) As of the close of business on November     , 2008, (i) the aggregate
outstanding principal amount of the Advances (not including amounts accrued but
not yet charged to the Loan Account) is $             and the aggregate stated
amount of all outstanding Letters of Credit is $            , and (ii) the
Borrowers are unconditionally indebted and liable for the repayment in full of
the outstanding principal amount of all Advances, all contingent reimbursement
obligations with respect to outstanding Letters of Credit and all other
Obligations, including, without limitation, the Applicable Prepayment Premium,
the fees set forth in the Fee Letter and the fees and expenses of legal counsel
to the Agent, without offset, defense or counterclaim of any kind, nature or
description.



--------------------------------------------------------------------------------

(b) All Obligations are secured by valid, enforceable and perfected first
priority Liens (except as otherwise expressly provided in the Loan Documents) in
all of the Collateral, which Liens are enforceable without offset, defense or
counterclaim.

(c) (i) Each of the Loan Documents to which the Loan Parties are a party has
been duly executed and delivered to the Agent and each is in full force and
effect as of the date hereof, (ii) the agreements and obligations of the Loan
Parties contained in the Loan Documents to which they are a party constitute the
legal, valid and binding obligations of the Loan Parties, enforceable against
them in accordance with their terms, and the Loan Parties have no offset,
defense or counterclaim to the enforcement of such Obligations, and (iii) the
Agent and the other members of the Lender Group are and shall be entitled to the
rights, remedies and benefits provided for in the Loan Documents, subject to the
terms of this Agreement.

(d) The Agent’s and the Lenders’ execution of this Agreement shall not
constitute a novation, refinancing, discharge, extinguishment or refunding nor
is it to be construed as a release, waiver or modification of any of the terms,
conditions, representations, warranties, covenants, rights or remedies set forth
in the Credit Agreement or any of the other Loan Documents, except as expressly
provided herein.

(e) (i) Neither the Loan Parties nor any of their Subsidiaries or Affiliates has
any claim or cause of action against the Agent, any Agent-Related Person, any
Lender or any Lender-Related Person (or any of the directors, officers,
employees, agents, Affiliates or attorneys of the foregoing), and (ii) the
Lender Group has heretofore properly performed and satisfied in a timely manner
all of its obligations to the Loan Parties and all of their Subsidiaries and
Affiliates (if any) under the Credit Agreement and the other Loan Documents.
Notwithstanding the foregoing, Loan Parties wish (and the Agent and Lenders
agree) to eliminate any possibility that any past conditions, acts, omissions,
events or circumstances would impair or otherwise adversely affect the Agent or
any Lenders’ rights, interests, security and/or remedies under the Credit
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Agreement and other good and valuable
consideration, the Loan Parties for themselves and their Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release, waive and forever discharge the Agent, any Agent-Related
Person, any Lender or any Lender-Related Person, together with their respective
successors, assigns, subsidiaries, affiliates, agents and attorneys
(collectively, the “Released Parties”) from: (x) any and all liabilities,
obligations, duties, responsibilities, promises or indebtedness of any kind of
the Released Parties to the Releasors or any of them and (y) all claims,
demands, disputes, offsets, causes of action (whether at law or equity), suits
or defenses of any kind whatsoever (if any), which the Releasors or any of them
had from the beginning of the world, now has or might hereafter have against the
Released Parties or any of them, in either case of clauses (x) or (y) on account
of any condition, act, omission, event, contract, liability, obligation,
indebtedness, claim, cause of action, defense, circumstance or matter of any
kind (1) that existed, arose or occurred at any time from the beginning of the
world to the execution of this Agreement or (2) that could hereafter arise as a

 

2



--------------------------------------------------------------------------------

result, directly or indirectly, of the execution of (or the observance of the
terms of) this Agreement, the Credit Agreement or any of the other Loan
Documents. For purposes of the release contained in this clause (e), any
reference to any Releasor shall mean and include, as applicable, such Person’s
successors and assigns, including, without limitation, any receiver, trustee or
debtor-in-possession, acting on behalf of such Person. As to each and every
claim released hereunder, the Loan Parties hereby represent that they have
received the advice of legal counsel with regard to the releases contained
herein and agrees that no such common law or statutory rule or principle shall
affect the validity or scope or any other aspect of such release.

2. Amendments. The Loan Parties, the Lenders and the Agent wish to amend the
Credit Agreement. Accordingly, on the Twelfth Amendment and Waiver Effective
Date, the parties hereto hereby agree as follows:

(a) Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in the applicable alphabetical order:

“‘December Fee” has the meaning specified therefore in Section 2.11(b).”

(b) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definition in its entirety:

“‘Special Reserve’ means, the sum of (i) $1,000,000 plus (ii) the amount set
forth in the following table for the applicable period set forth opposite
thereto:

 

Applicable Period

   Applicable Amount

On each Monday commencing on June 30, 2008 through November 16, 2008

   $ 25,000

On Monday November 17, 2008 through November 23, 2008

   $ 75,000

On Monday November 24, 2008 through November 30, 2008

   $ 25,000

On each Monday commencing on December 1, 2008 through December 21, 2008

 

February 28, 2009

   $ 37,500

On Monday December 22, 2008 through December 28, 2008

   $ 75,000

On each Monday commencing on December 29, 2008 through February 28, 2009

   $ 37,500

On each Monday commencing on March 2, 2009 through May 31, 2009

   $ 50,000

On each Monday commencing on June 1, 2009 through December 31, 2009

   $ 62,500”

 

3



--------------------------------------------------------------------------------

(c) Section 2.11 of the Credit Agreement is hereby amended by amending and
restating the section in its entirety to read as follows:

“2.11 Fees.

(a) Borrowers shall pay to Agent, as and when due and payable under the terms of
the Fee Letter, the fees set forth in the Fee Letter and the following fees:

(b) If all Obligations have not been paid in full, on the date that is ninety
(90) days after the Eleventh Amendment Effective Date (the “Eleventh Amendment
Fee Date”) , the Borrower shall be obligated to pay to the Agent, for its sole
and separate account, a non-refundable fee equal to $500,000 (the “Eleventh
Amendment Fee”) which fee shall be earned in full on the Eleventh Amendment Fee
Date and shall be payable (i) $250,000, in immediately available funds, in
Dollars, on the Eleventh Amendment Fee Date and (ii) $250,000, in immediately
available funds, in Dollars, on the date which all other Obligations are repaid
in full, provided, that if an Event of Default occurs anytime after the Eleventh
Amendment Fee Date, any portion of the Eleventh Amendment Fee that has not been
paid shall immediately become due and payable.

(c) If all Obligations have not been paid in full, on or before December 19,
2008, the Borrowers shall be obligated to pay the Agent, for its sole and
separate account, a non-refundable fee equal to $25,000 (the “December Fee”) in
immediately available funds, in Dollars, which fee shall be earned in full when
paid.

(d) If all of the Obligations have not been paid in full, on or before
September 1, 2008, the Borrowers shall pay to the Agent, for its sole and
separate account, on the first day of each month commencing on September 1, 2008
and on the first day of each month thereafter until all Obligations have been
paid in full a non-refundable fee equal to $25,000 each month, in immediately
available funds, in Dollars, which fee shall be earned in full when paid.”

3. Waiver.

(a) Pursuant to the request of the Loan Parties and in accordance with
Section 14.1 of the Credit Agreement, the Agent and Required Lenders hereby
waive the Specified Default.

(b) The waiver in this Section 3 shall be effective only for the Specified
Default and does not allow for any other or further departure from the terms and
conditions of the Credit Agreement or any other Loan Document, which terms and
conditions shall otherwise continue in full force and effect.

 

4



--------------------------------------------------------------------------------

4. No Waiver; Reservation of Rights. The Agent and the Lenders have not waived,
are not by this Agreement waiving, and have no present intention of waiving any
Events of Default (other than the Specified Default) which may be continuing on
the date hereof or any Events of Default which may occur after the date hereof
(whether the same or similar to the Specified Default or otherwise), and nothing
contained herein shall be deemed or constitute any such waiver. The Lender Group
reserves the right, in its discretion, to exercise any or all rights or remedies
under the Credit Agreement, the other Loan Documents, applicable law and
otherwise (including, without limitation, any rights afforded to the Agent and
Lenders under the Intercreditor Agreement) as a result of any other Events of
Default that may be continuing on the date hereof or any Events of Default that
may occur after the date hereof, and the Agent and the Lenders have not waived
any of such rights or remedies and nothing in this Agreement, and no delay on
the Agent’s and the Lenders’ part in exercising such rights or remedies, should
be construed as a waiver of any such rights or remedies. Each member of the
Lender Group reserves the right to request any additional information (financial
or otherwise) with respect to the Specified Default or any other Event of
Default or otherwise.

5. Reaffirmation of Guaranty; Agreement as Loan Document. Except as specifically
set forth in this Agreement, the Credit Agreement and the other Loan Documents
(including, without limitation, the terms of any guaranty or grant of security
set forth therein) shall remain in full force and effect and are hereby ratified
and confirmed. Upon the effectiveness of this Agreement, each reference to the
Credit Agreement in any Loan Document shall mean and be a reference to the
Credit Agreement as modified hereby. This Agreement shall constitute a Loan
Document and shall (unless expressly indicated herein or therein) be construed,
administered, and applied, in accordance with all of the terms and provisions of
the Credit Agreement and the other Loan Documents. Accordingly, it shall be an
Event of Default under the Credit Agreement if (i) any representation or
warranty made by the Loan Parties under or in connection with this Agreement
shall have been untrue, false or misleading when made, or (ii) the Loan Parties
shall fail to perform or observe any term, covenant or agreement contained in
this Agreement.

6. Conditions to Effectiveness. This Agreement shall become effective and be
deemed effective as of the date when, and only when, all of the following
conditions have been satisfied as determined in the Agent’s sole and absolute
discretion (the date of such effectiveness being herein called the “Twelfth
Amendment and Waiver Effective Date”):

(a) The Agent shall have received a copy of this Agreement duly executed by the
Borrower, the Agent and the Required Lenders;

(b) The Borrowers shall have paid to the Agent, for its sole and separate
account, a non-refundable waiver and amendment fee equal to $25,000, in
immediately available funds, in Dollars, which fee shall be earned in full when
paid, provided that, the Agent may in its sole discretion charge such fee to the
Loan Account pursuant to Section 2.10 of the Credit Agreement;

 

5



--------------------------------------------------------------------------------

(c) All out-of-pocket expenses incurred by any member of the Lender Group which
have been invoiced in connection with this Agreement, the Credit Agreement or
any other Loan Document, or the transactions contemplated by any of the
foregoing, shall have been paid by the Borrower; and

(d) As of the Twelfth Amendment and Waiver Effective Date, the representations
and warranties set forth in Section 7 hereof shall be true and correct.

7. Representation and Warranties. In order to induce the Agent and the Lenders
to enter into his Agreement, the Loan Parties hereby represent and warrant that:

(a) At and as of the date of this Agreement and as of the Twelfth Amendment and
Waiver Effective Date, and both prior to and after giving effect to this
Agreement, no Default or Event of Default (other than the Specified Default)
shall have occurred and be continuing or shall result from the execution of this
Agreement.

(b) At and as of the date of this Agreement and at and as of the Twelfth
Amendment and Waiver Effective Date and after giving effect to this Agreement,
each of the representations and warranties contained in the Credit Agreement and
the other Loan Documents is true and correct in all material respects (except to
the extent that such representations and warranties relate solely to an earlier
date).

(c) Each Loan Party (a) has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and (b) has taken all action, corporate or otherwise,
necessary to authorize the execution and delivery of this Agreement.

(d) The execution, delivery and performance by the Loan Parties of this
Agreement will not (a) violate any provision of federal, state, or local law or
regulation applicable to any Loan Party, the Governing Documents of any Loan
Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Loan Party, (b) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Loan Party, (c) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of any Loan Party, or (d) require any unobtained approval of any Loan
Party’s interestholders or any unobtained approval or consent of any Person
under any material contractual obligation of any Loan Party.

(e) This Agreement has been duly executed and delivered by each Loan Party and
constitutes the legal, valid and binding obligation of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

8. Lender Group Expenses. All fees, costs and expenses incurred by any member of
the Lender Group in connection with this Agreement and each of the other

 

6



--------------------------------------------------------------------------------

documents, instruments and agreements executed in connection herewith,
including, but not limited to, such fees, costs and expenses incurred in
connection with the negotiation, drafting, implementation and enforcement of
this Agreement, shall constitute Lender Group Expenses and shall be paid in
accordance with the terms hereof and the other Loan Documents.

9. Severability. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Agreement in any jurisdiction.

10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which counterparts when executed and delivered shall be an original, but
all of which shall together constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by telefacsimile or other electronic
transmission shall be equally effective as delivery of a manually executed
counterpart.

11. Integration. This Agreement contains the entire understanding of the parties
hereto with regard to the subject matter contained herein. This Agreement
supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements and representations of every nature whatsoever with respect to the
matters referred to in this Agreement, all of which have become merged and
finally integrated into this Agreement. Each of the parties understands that in
the event of any subsequent litigation, controversy or dispute concerning any of
the terms, conditions or provisions of this Agreement, no party shall be
entitled to offer or introduce into evidence any oral promises or oral
agreements between the parties relating to the subject matter of this Agreement
not included or referred to herein and not reflected by a writing included or
referred to herein. Any single or partial exercise of any right under this
Agreement shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of this Agreement whatsoever shall be valid unless in
writing signed by the Agent and the Required Lenders (or any other Person whose
consent is required pursuant to the terms of the Loan Documents), and then only
to the extent in such writing specifically set forth. All remedies contained in
this Agreement or by law afforded shall be cumulative and all shall be available
to the members of the Lender Group until the Obligations have been paid in full.
The failure of any party to enforce at any time any provision of this Agreement
shall not be construed to be a waiver of such provisions, nor in any way to
affect the validity of this Agreement or any part hereof or the right of such
party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

12. Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Loan Parties, the Lenders and the Agent and each of their
respective successors and assigns.

13. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

7



--------------------------------------------------------------------------------

14. Governing Law; Waiver of Jury Trial. Without limiting the applicability of
any other provision of the Credit Agreement or any other Loan Document, the
terms and provisions set forth in Section 12 of the Credit Agreement (Choice of
Law and Venue; Jury Trial Waiver) are expressly incorporated herein by
reference.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

BORROWERS:

VELOCITY EXPRESS, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

VELOCITY EXPRESS LEASING, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

VXP MID-WEST, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

VXP LEASING MID-WEST, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

CLICK MESSENGER SERVICE, INC.,

a New Jersey corporation

By:  

 

Name:   Title:  

SECURITIES COURIER CORPORATION,

a New York corporation

By:  

 

Name:   Title:  

 

Waiver



--------------------------------------------------------------------------------

OLYMPIC COURIER SYSTEMS, INC.,

a New York corporation

By:  

 

Name:   Title:  

SILVER STAR EXPRESS, INC.,

a Florida corporation

By:  

 

Name:   Title:  

CLAYTON / NATIONAL COURIER SYSTEMS, INC.,

a Missouri corporation

By:  

 

Name:   Title:   GUARANTORS:

VELOCITY EXPRESS CORPORATION,

a Delaware corporation

By:  

 

Name:   Title:  

CD&L, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

Velocity Systems Franchising Corporation,

a Michigan corporation

By:  

 

Name:   Title:  

 

Waiver



--------------------------------------------------------------------------------

AGENT AND LENDER:

WELLS FARGO FOOTHILL, INC.,

a California corporation

By:  

 

Name:   Title:  

 

Waiver